Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 13:
            The term “the audio glasses”, line 5, lacks attendance basis.  
            Claims 16-19 are also rejected for the same reason as their base claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US 20200252708).
              Regarding claim 1, Zhu, according to Fig. 20-33, discloses an acoustic output device (see Fig. 28 as example) comprising:
            an earphone core (see earphone including speakers, microphone and circuit shown in Figs. 20-33) including at least one low-frequency acoustic driver (see iron speakers 166, 176 as low frequency acoustic driver) and at least one high-frequency acoustic driver (see coil speakers 169, 178 as high frequency acoustic driver), the at least one low-frequency acoustic driver (166, 176) configured to output sounds from at least two first guiding holes (see holes of tubes 163 and 173 connected to chambers 160, 170 as two first guiding holes), the at least one high- frequency acoustic driver (169, 178) configured to output sounds from at least two second guiding holes (see holes of tubes 164 and 174 connected to chambers 161, 171 as two second guiding holes); and 
             a controller (see frequency division circuit shown in Figs. 56 and 57 as the controller, paragraph 0061, 0200, 0203-0204) configured to direct the at least one low-frequency acoustic driver (speakers 166, 176 tor speaker 306, 308) to output the sounds in a first frequency range and direct the at least one high-frequency acoustic driver (169, 178 or speaker 305, 307) to output the sounds in a second frequency range, the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (since the speakers 166 and 176 are low frequency speaker and speakers 169 and 178 are high frequency speaker, and thus the sound outputted from coil speaker 169 and 178 would include one or more frequencies higher than one or more frequencies in the first frequency range in the sound outputted by iron speakers 166 and 176);
             a power source (see power circuit and battery , paragraph 0025, as power source) configured to provide power supply for the earphone core (speaker, microphone); and 
             a flexible circuit board (see circuit board, paragraphs 0025, and 0166, as flexible circuit board) configured to connect the earphone core  (speaker) with the power source (battery).
              Regarding claim 5, see paragraph 0068 which discloses the first frequency range including frequencies lower than 650 Hz (see low frequency is set at 450Hz which is below 650Hz), and the second frequency range includes frequencies higher than 1000 Hz (see high frequency is set at 5000Hz which is above 1000Hz).
             Regarding claim 7,  see circuit s 56-58 which is interpreted as the controller including an electronic frequency division module (see frequency dividing circuit, paragraph 0061-0065) configured to divide an audio source signal (audio signal) to generate a low-frequency signal (see signal used to drive low frequency speaker 306 in Fig. 56) corresponding to the first frequency range (low frequency, paragraphs 0061-0065); and a high-frequency signal (see signal used to drive high frequency speaker 305 in Fig. 56) corresponding to the second frequency range (high frequency, paragraph 0061-0065), the low-frequency signal driving the at least one low-frequency acoustic driver (see low frequency signal used to drive the at least one low frequency driver 306) to generate the sounds in the first frequency range (see Fig. 56 which discloses the low speaker 306 driven by low frequency signal to generate sound), and the high-frequency signal driving the at least one high-frequency acoustic driver (see speakers 169, 178 or speakers 305, 307) to generate the sounds in the second frequency range (see Fig. 56 which discloses the high speaker 305 driven by high frequency signal to generate sound).
                Regarding claim 9,  see Fig. 56 or 57 which shows the at least one low-frequency acoustic driver includes a first transducer (see speaker 306 or 308 as first transducer), the at least one high-frequency acoustic driver includes a second transducer (see speaker 305 or 307 as the second transducer), and the first transducer (speaker 306 or 308) and the second transducer (305 or 307) have different frequency response characteristics (see low frequency speaker (306 or 308)  and high frequency speaker (305 or 307) which would have frequency response characteristics different from each other due to their different frequencies).
            Regarding claim 11, see Fig. 28 which shows a first acoustic route formed between the
at least one low-frequency acoustic driver and the at least two first sound guiding holes (see tubes
163, 173 formed between chambers 160, 170 and the speakers 166, 176 as first acoustic route),  at least second acoustic route is formed between the at least one high-frequency acoustic driver and the at least two second sound guiding holes (see tubes 164, 174 formed between chambers 161,171 and the speakers 169, 178 as second acoustic route), and the first acoustic route and the second acoustic route have different frequency selection characteristics (see the tubes 163, 173 as first acoustic route selected for guiding sound from low frequency speakers 166, 176 and see tubes 164, 174 as the second acoustic route for guiding sound from high frequency speakers 169, 178, and thus, the first and second routes inherently have different frequency selection characteristics based on the corresponding low frequency speaker or high frequency speakers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US
20200252708) in view of Karkkainen et al. (US 20130051585), both cited by Applicant.
             Zhu, according to Fig. 28 discloses all of limitation recited in the instant claimed invention (see the 102 rejection applied to claim 1 above) except for the sound output trom the at least two first sound guiding hole is in opposite phases.
            Karkkainen et al., according to Fig. 11, teaches that the sound output from the at least two
first sound guiding hole (60a, 60b) can be in opposite phases (180 degree out of phase, paragraphs 0050-0051) for the purpose of diminishing sound with distance. 
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Zhu, based in the teaching of the Karkkainen et al. outputting sound from the at least two first sound guiding hole is in opposite phases in order to allow the sound outputs cancel one to another and thereby to diminish or reduce surrounding sound or sound with distance, and thus a clear sound from sound source is obtained to the user.
Allowable Subject Matter
Claims 2-4, 13, 16-19 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 13, 16-19 and 21-26 are allowable over the prior art of record because the prior art of record including US 20200252708 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 rejection above).   However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include the following claimed features.
            Claimed features including:  the acoustic output device of claim 1, wherein a first distance is between the two first guiding holes, a second distance is between the two second guiding holes, and the first distance exceeds the second distance, as recited in claim 2.
             Claimed features including: the acoustic output device of claim 1, further comprising: a supporting structure configured to support the at least one high-frequency acoustic driver and the at least one low-frequency acoustic driver and keep the at least two second guiding holes closer to the user's ears than the at least two first guiding holes when the user wears the audio glasses, as recited in claim 13.
             Claimed features including: the flexible circuit board includes one or more first bonding pads and one or more second bonding pads, at least one of the one or more first bonding pads is connected with at least one component of the acoustic output device, at least one of the one or more first bonding pads is connected with at least one of the one or more second bonding pads, and at least one of the one or more second bonding pads is connected with at least one component of the acoustic output device that is different from the at least one component of the acoustic output device connected with the at least one of the one or more first bonding pads, as recited in claim 21.
             Claimed features including: the power source includes a battery, the battery includes a body area and a sealing area, a thickness of the body area is greater than a thickness of the sealing area such that a stepped structure is formed between a side surface of the sealing area and a side surface of the body area, as recited in claim 26.
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or any obvious improvement that is directed to the claimed features identified above as the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2, 13, 21 and 26.  Therefore, claims 2, 13, 21 and 26 are allowable over the prior art of record, and dependent claims 3, 4, 16-19 and 22-25 are also allowable over the prior art of record for the same reasons as their respective base claim.
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound device having similar concept of the claimed invention which includes at least two speakers, and at least two guiding hole to output sound from the at least speakers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688